PER CURIAM.
Arkansas inmate William Frank Jones appeals following the district court’s1 dismissals and adverse grant of summary judgment in his 42 U.S.C. § 1983 action. Upon careful de novo review, see Schaller Tel. Co. v. Golden Sky Sys., 298 F.3d 736, *87740 (8th Cir.2002) (Fed.R.Civ.P. 12(b)(6)); Kelly v. Kluck, 249 F.3d 773, 777 (8th Cir.2001) (summary judgment), we conclude that the district court did not err in dismissing some claims and granting summary judgment on others. We further conclude the district court did not abuse its discretion in refusing to enter default judgment, and in denying Jones a pretrial hearing.
Accordingly, we affirm. See 8th Cir. R. 47B. Jones’s motions for appointment of counsel and for transfer to another prison are denied.

. The Honorable Garnett Thomas Eisele, United States District Judge for the Eastern District of Arkansas.